Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or teach the following limitations of independent claims 1 and 13: “wherein at least one of said washers is a spring washer comprising a spring washer body and at least two spring tongues”.

Response to Arguments
Applicant’s arguments, see Appeal Brief filed 05/06/2022 with respect to the rejection of claims 1 and 13 under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1 and 13 under 35 USC 103 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In order to comply with MPEP 608.01(b)(I)(C), which states the abstract should be limited to a single paragraph, the abstract has been amended to combine the two paragraphs presented in the amended abstract dated 09/04/2020 into one single paragraph. The amendment to the abstract is as follows:
	-- A spring assembly for a vehicle bogie suspension arrangement. The spring assembly includes a set of washers moulded into an elastomer body. The spring assembly has an axial extension in an axial direction and the washers are arranged relative to each other in the axial direction. 
At least one of the washers is a spring washer including a spring washer body and at least two spring tongues. Each spring tongue has a spring base connected to the spring washer body and a spring tip distal to the spring base. At least a portion of the spring tongue is located at a non- zero distance from the spring base in the axial direction.-- 
has been changed to
“A spring assembly for a vehicle bogie suspension arrangement. The spring assembly includes a set of washers moulded into an elastomer body. The spring assembly has an axial extension in an axial direction and the washers are arranged relative to each other in the axial direction. At least one of the washers is a spring washer including a spring washer body and at least two spring tongues. Each spring tongue has a spring base connected to the spring washer body and a spring tip distal to the spring base. At least a portion of the spring tongue is located at a non- zero distance from the spring base in the axial direction.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614